DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 10-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2021/0316433) in view of Schmidt et al (US 2022/0072691), hereinafter Schmidt.

Regarding claim 1, Ueda discloses a fastener driver (Fig. 1, item 10) comprising:
a housing (Fig. 1, item 11);
a cylinder (Fig. 1, item 15) supported by the housing (Para. 0025);
a movable piston (Fig. 1, item 15) positioned within the cylinder (Para. 0025); and
a driver blade (Fig. 1, item 21) attached to the piston and movable therewith between a top-dead-center (TDC) position (Fig. 1, dashed lines of driver blade 21 is top dead center) and a bottom-dead-center (BDC) position (Fig. 1, solid lines of driver blade 21 is bottom dead center), the driver blade including 
an elongated body (Fig. 4, item 21) having a first end (Fig. 4, first end is top of elongated body 21) connected to the piston and a second end (Fig. 4, second end is tip of elongated body 21) opposite the first end,
a plurality of teeth (Fig. 4, item 21a) extending from a first side (Fig. 4) of the elongated body along a first portion (Fig. 4) of the elongated body between the first end and the second end (Fig. 4),
a second portion (Fig. 4, second portion is below teeth 21a but before tip) of the elongated body devoid of the teeth (Fig. 4) extending between the first portion of the elongated body and the second end (Fig. 4),  
a longitudinal axis (Fig. 4) extending centrally through the second portion, and 
a tip portion (Fig. 4, tip is bottom end of elongated body 21) defining the second end of the elongated body configured to contact a fastener;
	Ueda is silent about the tip portion is bisected by a central axis that is parallel with the longitudinal axis such that the tip portion is laterally offset relative to the second portion.
	However, Schmidt teaches a fastener driver (Fig. 1, item 10) comprising a driver blade (Fig. 1, item 40) including a tip portion (Fig. 1, tip portion is left side of blade which contacts fasteners 20) is bisected by a central axis that is parallel with the longitudinal axis such that the tip portion is laterally offset relative to the second portion (Fig. 1, tip portion of blade 40 is laterally offset from second portion which is below the teeth 41).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Ueda and Schmidt to modify the fastener driver of Ueda to include an offset tip portion as taught by Schmidt.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a fastener drive which has an improved system of resetting the driver after driving (Schmidt, Para. 0002).

Regarding claim 2, Ueda discloses the fastener driver wherein the second portion of the driver blade has a first width (See annotated Fig. 4 above, body portion has a first width), and the tip portion has a second width (See annotated Fig. 4 above, tip portion has a second width) that is less than the first width (See annotated Fig. 4 above).

Regarding claim 3, Ueda discloses the fastener driver wherein the second portion has a first side (Fig. 4, body portion has a first side) and a second side (Fig. 4, body portion has a second side) opposite the first side, and wherein the first width (See annotated Fig. 4 below) is defined between the first side and the second side.

    PNG
    media_image1.png
    620
    481
    media_image1.png
    Greyscale

Regarding claim 5, Ueda discloses the fastener driver further comprising a nosepiece (Fig. 1, item 13) supported by the housing, the nosepiece defining a firing channel (Fig. 5, item 40) configured to receive the driver blade, wherein one of the nosepiece and the driver blade includes a protrusion (Fig. 5, item 41, nosepiece 13 has a protrusion) (Para. 0042-0043), and wherein the other of the nosepiece and the driver blade includes a slot (Fig. 5, item 21, driver blade 21 has a slot) (Para. 0042-0043) configured to receive the protrusion to guide movement of the driver blade within the firing channel.

Regarding claim 6, Ueda discloses the fastener driver wherein the central axis is spaced from the longitudinal axis by a predetermined distance (See annotated Fig. 4 above, central axis is spaced from longitudinal axis).

Regarding claim 7, Ueda discloses the fastener driver wherein the elongated body is bisected by a common plane (Fig. 4) containing the longitudinal axis, and wherein the teeth extend at an oblique angle (Fig. 4, teeth 21a extended at an oblique angle) from the first side of the elongated body relative to the common plane.

Regarding claim 10, Ueda discloses the fastener driver further comprising:
a lifter (Fig. 4, item 31, 32, 33) operable to move the driver blade from the BDC position toward the TDC position; and
a transmission (Fig. 1, item 23, 35, 36, 38) for providing torque to the lifter (Para. 0032-0033).

Regarding claim 11, Ueda discloses the fastener driver wherein the lifter includes a hub (Fig. 4, item 31) and a plurality of drive pins (Fig. 4, item 33) extending therefrom, each drive pin engageable with the driver blade when moving the driver blade from the BDC position toward the TDC position (Para. 0034).

Regarding claim 12, Ueda discloses the fastener driver wherein each drive pin is engageable with a respective one of the plurality of teeth (Para. 0034) of the driver blade when moving the driver blade from the BDC position toward the TDC position (Para. 0034).

Regarding claim 13, Ueda discloses a fastener driver (Fig. 1, item 10) comprising:
a housing (Fig. 1, item 11);
a cylinder (Fig. 1, item 15) supported by the housing (Para. 0025);
a movable piston (Fig. 1, item 15) positioned within the cylinder (Para. 0025); and
a driver blade (Fig. 1, item 21) attached to the piston and movable therewith between a top-dead-center (TDC) position (Fig. 1, dashed lines of driver blade 21 is top dead center) and a bottom-dead-center (BDC) position (Fig. 1, solid lines of driver blade 21 is bottom dead center), the driver blade including
an elongated body having a first end (Fig. 4, first end is top of elongated body 21) connected to the piston, a second end (Fig. 4, second end is tip of elongated body 21) opposite the first end, a first portion (Fig. 4, first portion contains teeth 21a), and a second portion (Fig. 4, second portion is below teeth 21a but before tip), the second portion extending along a longitudinal axis, the second portion having a first side and a second side opposite the first side, the second portion having a first width (Fig. 4) defined between the first and second sides,
a plurality of teeth (Fig. 4, item 33) extending from the first portion of the elongated body between the first end and the second portion, and
a tip portion defining a second end of the elongated body and configured to contact a fastener, the tip portion having a second width (See annotated Fig. 4 above, second width is less than first width) that is less than the first width.
Ueda is silent about wherein the tip portion is bisected by a central axis that is parallel with the longitudinal axis such that the tip portion is laterally offset relative to the second portion.
However, Schmidt teaches a fastener driver (Fig. 1, item 10) comprising a driver blade (Fig. 1, item 40) including a tip portion (Fig. 1, tip portion is left side of blade which contacts fasteners 20) is bisected by a central axis that is parallel with the longitudinal axis such that the tip portion is laterally offset relative to the second portion (Fig. 1, tip portion of blade 40 is laterally offset from second portion which is below the teeth 41).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Ueda and Schmidt to modify the fastener driver of Ueda to include an offset tip portion as taught by Schmidt.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a fastener drive which has an improved system of resetting the driver after driving (Schmidt, Para. 0002).

Regarding claim 15, Ueda discloses the fastener driver further comprising a nosepiece (Fig. 1, item 13) supported by the housing, the nosepiece defining a firing channel (Fig. 5, item 40) configured to receive the driver blade, wherein one of the nosepiece and the driver blade includes a protrusion (Fig. 5, item 41, nosepiece 13 has a protrusion) (Para. 0042-0043), and wherein the other of the nosepiece and the driver blade includes a slot (Fig. 5, item 21, driver blade 21 has a slot) (Para. 0042-0043) configured to receive the protrusion to guide movement of the driver blade within the firing channel.

Regarding claim 16, Ueda discloses the fastener driver wherein the central axis is spaced from the longitudinal axis by a predetermined distance (See annotated Fig. 4 above, central axis is spaced from longitudinal axis).

Regarding claim 17, Ueda discloses the fastener driver wherein the driver blade includes a plurality of teeth (Fig. 4, item 21a) extending from a first side of the body portion, wherein the elongated body is bisected by a common plane (Fig. 4) containing the longitudinal axis, and wherein the teeth extend at an oblique angle (Fig. 4, teeth 21a extended at an oblique angle) from the first side of the elongated body relative to the common plane.

Regarding claim 19, Ueda discloses the fastener driver further comprising:
a lifter (Fig. 4, item 31, 32, 33) operable to move the driver blade from the BDC position toward the TDC position; and
a transmission (Fig. 1, item 23, 35, 36, 38) for providing torque to the lifter (Para. 0032-0033).

Regarding claim 20, Ueda discloses the fastener driver wherein the lifter includes a hub (Fig. 4, item 31) and a plurality of drive pins (Fig. 4, item 33) extending therefrom, each drive pin engageable with the driver blade when moving the driver blade from the BDC position toward the TDC position (Para. 0034).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Schmidt further in view of Wu et al (US 10,821,586), hereinafter Wu.

Regarding claim 4, Ueda in view of Schmidt is silent about the fastener driver wherein the driver blade includes a slot extending between the first end and the second end, and wherein the slot has a third width that is less than the first width and greater than the second width.
However, Wu teaches a fastener driver wherein the driver blade (Fig. 3, item 4) includes a slot (See annotated Fig. 3 below) extending between the first end and the second end, and wherein the slot has a third width (See annotated Fig. 3 below) that is less than the first width and greater than the second width (See annotated Fig. 3 below).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Ueda, Schmidt, and Wu to modify the driver blade of Ueda in view of Schmidt to include the slot of Wu.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a latch on the driver blade to hold the driver blade in the top dead center position (Wu, Col. 11, lines 33-64).

    PNG
    media_image2.png
    519
    665
    media_image2.png
    Greyscale

Regarding claim 14, Ueda in view of Schmidt is silent about the fastener driver wherein the driver blade includes a slot extending between the first end and the second end, and wherein the slot has a third width that is less than the first width and greater than the second width.
However, Wu teaches a fastener driver wherein the driver blade (Fig. 3, item 4) includes a slot (See annotated Fig. 3 below) extending between the first end and the second end, and wherein the slot has a third width (See annotated Fig. 3 below) that is less than the first width and greater than the second width (See annotated Fig. 3 below).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Ueda, Schmidt, and Wu to modify the driver blade of Ueda in view of Schmidt to include the slot of Wu.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a latch on the driver blade to hold the driver blade in the top dead center position (Wu, Col. 11, lines 33-64).

    PNG
    media_image2.png
    519
    665
    media_image2.png
    Greyscale

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Schmidt further in view of Tan et al (US 2021/0023686), hereinafter Tan.

Regarding claim 8, Ueda in view of Schmidt is silent about the fastener driver wherein the driver blade includes a plurality of projections extending from a second side of the body portion opposite the first side, and wherein the common plane also bisects the projections.
However, Tan teaches the fastener driver wherein the driver blade includes a plurality of projections (Fig. 4, item 56) extending from a second side of the body portion (Fig. 4, item 42) opposite the first side, and wherein the common plane also bisects the projections (Fig. 4, common plane through longitudinal axis bisects projections 56).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Ueda, Schmidt, and Tan to modify the fastener driver of Ueda in view of Schmidt to include projections on the second side of the body portion, as taught by Tan.  A person of ordinary skill in the art would have been motivated to make such change in order to position two lifters within the body to raise the driver blade.

Regarding claim 18, Ueda in view of Schmidt is silent about the fastener driver wherein the driver blade includes a plurality of projections extending from a second side of the body portion opposite the first side, and wherein the common plane also bisects the projections.
However, Tan teaches the fastener driver wherein the driver blade includes a plurality of projections (Fig. 4, item 56) extending from a second side of the body portion (Fig. 4, item 42) opposite the first side, and wherein the common plane also bisects the projections (Fig. 4, common plane through longitudinal axis bisects projections 56).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Ueda, Schmidt, and Tan to modify the fastener driver of Ueda further in view of Schmidt to include projections on the second side of the body portion, as taught by Tan.  A person of ordinary skill in the art would have been motivated to make such change in order to position two lifters within the body to raise the driver blade.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Schmidt further in view of Kobori et al (US 2018/0290279), hereinafter Kobori.

Regarding claim 9, Ueda in view of Schmidt is silent about the fastener driver wherein the piston includes an opening, wherein the driver blade includes another opening aligned with the opening of the piston, the fastener driver further comprising a pin extending through the aligned openings for coupling the piston and the driver blade together.
However, Kobori teaches a fastener driver wherein the piston includes an opening, wherein the driver blade includes another opening aligned with the opening of the piston, the fastener driver further comprising a pin extending through the aligned openings for coupling the piston and the driver blade together.
It would have been obvious to a person of ordinary skill of the art at the effective filing date of the invention having the teachings of Ueda, Schmidt, and Kobori to modify the fastener driver of Ueda in view of Schmidt to include a pin connecting the piston and driver blade, as taught by Kobori.  A person of ordinary skill in the art would have been motivated to make such change in order to permit the driver blade to rotate during engagement with the lifter (Kobori, Para. 0045).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731